1)ISI’4IISS; Opinion Filed September 25, 2012.




                                                In The
                                      Qtitirt tif        i’iati
                          .Yifth   Utrirt ni rxa at                Jat1wi
                                        No. 05-12-00163-CV


               IN THE iNTEREST OF P.E., C.E., CE., AND S.F., CHILDREN


                        On Appeal from the 30 1st Judicial District Court
                                     1)allas County, Texas
                            Trial Court Cause No. l)F-10-05399-T


                              MEMORANDUM OPINION
                           Before Justices Moseley, Fillmore. and Myers
                                    Opinion By Justice Myers

        This is an appeal from an order granting appellee partial summary judgment on his petition

for attorney’s fees. It is the first of two appeals brought by Father and was filed in February 2012.

       Because the summary judgment was partial and did not dispose of all the issues in the case,

we questioned our jurisdiction over this appeal. See Lehmanii u. Har-Con Coip., 39 S.W.3d 191,

1 95 (Tex. 2001) (subject to mostly statutory exceptions, appellate courts have jurisdiction only over

final judgments disposing of all pending parties and claims). We directed Father to file a letter brief

addressing our concern and, if he relied on any documents not already contained in the clerk’s

record, to obtain a supplemental record containing those documents.

       Father filed a letter brief acknowledging the notice of appeal was premature since no final

judgment had been signed at the time the notice of appeal was filed. See In re iVorris, 371 S.W.3d
546, 552 (Tex. App—Austin 2012, orig. proceeding) (notice of appeal is premature if filed before

judgment is signed). Although he did not obtain a supplemental clerk’s record, Father stated a final

judgment had been entered in June 2012, and he had separately appealed that judgment. Father

 urged that we “retain” this appeal on the docket and we consolidate it with the appeal from the June

judgment.    Appellee, though given an opportunity to respond to Father’s letter brief, has not

responded.

        Pursuant to Texas Rule of Appellate Procedure 27.1, the signing of the final judgment in June

rendered the notice of appeal filed in this case effective to invoke our jurisdiction over not just the

partial summary judgment but the entire case. See TEx. R. APP. P. 27.l Lerma v. Forbes, 144
S.W.3d 18, 20 (Tex. App.—El Paso 2004, no pet.). However, the notice of appeal from the June

judgment also invoked our jurisdiction over the entire case. See Gunnerinan v. Basic Capital

MginnL. Inc., 106 S.W.3d 821, 824 (Tex. App.-—Dal1as 2003, pet. denied).

        l3ecause Father has the ability in either appeal to challenge any of the trial court rulings, it

appears unnecessary to “retain” and consolidate the two appeals. See Lerma, 144 S.W.3d at 20. We

have reviewed the record in the appeal from the June judgment, and it contains the same documents

contained in the record in this appeal as well as documents filed since the February partial summary

judgment. Given the state of the record, we decline to “retain” this appeal and dismiss it.




                                                    LANA MYERS
                                                    JUSTICE


120163 F. P05
                                   niirt Lif      Apticals
                        Fiftli   District    uf   cxis at      Dallas
                                       JUDGMENT
IN THE INTEREST oi           CE, C.E., AND          Appeal from the 301st Judicial District Court
SE., CHILDREN                                       of Dallas County, Texas. (Tr.Ct.No. DF-l0-
                                                    53 99-T)
No. 05-12-00 1 63—CV                                Opinion delivered by Justice Myers, Justices
                                                    Moseley and Fillmore participating.


        In accordance with this Court’s opinion of this date, we DiSMISS the appeal. We ORDER
that appellee Dan L. Wyde recover his costs, if any, of this appeal from appellant Felix Echendu.


Judgment entered September 25, 2012.




                                                    LANA MYERS
                                                    JUSTICE